per curiam:
El Director de la Oficina de Inspección de Notarías, Lie. Govén D. Martínez Suris nos rindió un In-forme relativo a las siguientes deficiencias notariales incu-rridas por el notario Arturo Aponte Arché: (1) durante el 1982, de 40 escrituras, solamente 4 tenían cancelados los se-llos; (2) los tomos correspondientes al 1983, 1984 y 1985 no los encuadernó ni tampoco canceló los sellos, y (3) omitió can-celar casi todos los sellos del Registro de Afidávit.
Concedimos al referido notario término para corregir tales deficiencias y para que mostrara causa por la cual no de-beríamos imponerle sanciones disciplinarias.
*838En su comparecencia éste acepta que incurrió en las re-feridas deficiencias, las cuales subsanó conforme nuestro re-querimiento. Solicita que le permitamos continuar en la prác-tica de la notaría.
f — I HH
No podemos acceder. La gravedad de las deficiencias apuntadas es incuestionable. In re Merino Quiñones, 115 D.P.R. 812 (1984). Procede sentencia que decrete su suspen-sión indefinida del ejercicio del notariado y que el Alguacil General se incaute de su obra notarial para ser entregada a la Oficina de Inspección de Notarías.
El Juez Presidente Señor Pons Núñez se inhibió. La Juez Asociada Señora Naveira de Rodón no intervino.